As filed with the Securities and Exchange Commission onNovember 26, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-10487 Hotchkis & Wiley Funds (Exact name of registrant as specified in charter) 725 South Figueroa Street, 39th Floor Los Angeles, California 90017-5439 (Address of principal executive offices) (Zip code) Anna Marie Lopez Hotchkis & Wiley Capital Management, LLC 725 South Figueroa Street, 39th Floor Los Angeles, California 90017-5439 (Name and address of agent for service) Copy to: Karin Jagel Flynn, Esq. Vedder Price P.C. 222 North LaSalle Street Chicago, Illinois60601 (213) 430-1000 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2015 Date of reporting period:September 30, 2014 Item 1. Schedule of Investments. Schedule of Investments - September 30, 2014 Hotchkis & Wiley Diversified Value Fund (Unaudited) Shares COMMON STOCKS - 97.69% Held Value CONSUMER DISCRETIONARY - 14.58% Auto Components - 2.09% Johnson Controls, Inc. $ Automobiles - 2.94% General Motors Company Honda Motor Co., Ltd. - ADR Hotels, Restaurants & Leisure - 1.22% Carnival Corporation McDonald's Corporation Media - 4.28% Comcast Corporation The Interpublic Group of Companies, Inc. Omnicom Group Inc. Time Warner Cable Inc. Multiline Retail - 2.52% Nordstrom, Inc. Target Corporation Specialty Retail - 1.53% Bed Bath & Beyond Inc. (a) Lowe's Companies, Inc. TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 5.46% Beverages - 0.53% Molson Coors Brewing Company Food & Staples Retailing - 2.27% Wal-Mart Stores, Inc. Food Products - 2.17% Bunge Limited Kellogg Company Mondelez International, Inc. Tobacco - 0.49% Philip Morris International Inc. TOTAL CONSUMER STAPLES ENERGY - 7.99% Oil, Gas & Consumable Fuels - 7.99% Cobalt International Energy, Inc. (a) Kosmos Energy Ltd. (a) Marathon Oil Corporation Murphy Oil Corporation Royal Dutch Shell PLC - ADR TOTAL ENERGY FINANCIALS - 26.39% Banks - 14.99% Bank of America Corporation Citigroup Inc. Citizens Financial Group, Inc. (a) JPMorgan Chase & Co. SunTrust Banks, Inc. Wells Fargo & Company Capital Markets - 2.29% The Bank of New York Mellon Corporation The Goldman Sachs Group, Inc. Morgan Stanley Consumer Finance - 1.87% Capital One Financial Corporation Insurance - 7.24% The Allstate Corporation American International Group, Inc. Unum Group TOTAL FINANCIALS HEALTH CARE - 15.07% Health Care Equipment & Supplies - 1.93% Covidien Public Limited Company Medtronic, Inc. Zimmer Holdings, Inc. Health Care Providers & Services - 6.96% Aetna Inc. Express Scripts Holding Company (a) Humana Inc. Quest Diagnostics Inc. UnitedHealth Group Incorporated WellPoint, Inc. Pharmaceuticals - 6.18% Eli Lilly and Company GlaxoSmithKline plc - ADR Sanofi SA - ADR TOTAL HEALTH CARE INDUSTRIALS - 7.30% Aerospace & Defense - 2.79% The Boeing Company Embraer S.A. - ADR Northrop Grumman Corporation Rockwell Collins, Inc. Air Freight & Logistics - 0.54% FedEx Corporation Machinery - 3.97% CNH Industrial N.V. (c) Cummins Inc. PACCAR Inc. Stanley Black & Decker, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 14.60% Communications Equipment - 1.01% Telefonaktiebolaget LM Ericsson - ADR Electronic Equipment, Instruments & Components - 3.36% Corning Incorporated TE Connectivity Ltd. IT Services - 1.80% International Business Machines Corporation Teradata Corporation (a) Semiconductors & Semiconductor Equipment - 0.50% Texas Instruments Incorporated Software - 5.74% Microsoft Corporation Oracle Corporation Technology Hardware, Storage & Peripherals - 2.19% Hewlett-Packard Company TOTAL INFORMATION TECHNOLOGY TELECOMMUNICATION SERVICES - 2.50% Wireless Telecommunication Services - 2.50% Vodafone Group Public Limited Company - ADR TOTAL TELECOMMUNICATION SERVICES UTILITIES - 3.80% Electric Utilities - 0.50% PPL Corporation Independent Power & Renewable Electricity Producers - 1.20% NRG Energy, Inc. Multi-Utilities - 2.10% Public Service Enterprise Group Incorporated TOTAL UTILITIES Total common stocks (Cost $478,940,019) Total long-term investments (Cost $478,940,019) COLLATERAL FOR SECURITIES ON LOAN - 0.20% Money Market Funds - 0.20% Invesco Government & Agency Portfolio, 0.01%^ Total collateral for securities on loan (Cost $1,066,400) Principal SHORT-TERM INVESTMENTS - 2.40% Amount Time Deposits - 2.40% The Bank of Tokyo - Mitsubishi UFJ, Ltd., 0.03%, 10/01/2014* $ Total short-term investments (Cost $12,672,417) Total investments - 100.29% (Cost $492,678,836) Liabilities in excess of other assets - (0.29)% ) Net assets - 100.00% $ (a) - Non-income producing security. (c) - All or a portion of this security is on loan. The total market value of securities on loan was $1,041,073. ADR - American Depositary Receipt ^ - Rate shown is the 7-day yield as of September 30, 2014. * - Invested through a cash management account administered by Brown Brothers Harriman & Co. The Global Industry Classification Standard (GICS®) was developed by MSCI, an independent provider of global indices and benchmark-related products and services, and Standard & Poor's (S&P), an independent international financial data and investment services company.The GICS methodology has been widely accepted as an industry analysis framework for investment research, portfolio management and asset allocation.The GICS structure consists of 10 sectors, 24 industry groups, 67 industries and 156 sub-industries.Each stock that is classified will have a coding at all four of these levels. Schedule of Investments - September 30, 2014 Hotchkis & Wiley Large Cap Value Fund (Unaudited) Shares COMMON STOCKS - 97.71% Held Value CONSUMER DISCRETIONARY - 12.82% Auto Components - 2.18% Johnson Controls, Inc. $ Automobiles - 2.89% General Motors Company Honda Motor Co., Ltd. - ADR Hotels, Restaurants & Leisure - 0.69% McDonald's Corporation Media - 3.52% Comcast Corporation The Interpublic Group of Companies, Inc. Time Warner Cable Inc. Multiline Retail - 2.51% Target Corporation Specialty Retail - 1.03% Bed Bath & Beyond Inc. (a) TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 4.61% Food & Staples Retailing - 3.03% Wal-Mart Stores, Inc. Food Products - 1.11% Kellogg Company Mondelez International, Inc. Tobacco - 0.47% Philip Morris International Inc. TOTAL CONSUMER STAPLES ENERGY - 8.22% Oil, Gas & Consumable Fuels - 8.22% Marathon Oil Corporation Murphy Oil Corporation Royal Dutch Shell PLC - ADR Total S.A. - ADR TOTAL ENERGY FINANCIALS - 27.00% Banks - 14.91% Bank of America Corporation Citigroup Inc. Citizens Financial Group, Inc. (a) JPMorgan Chase & Co. Wells Fargo & Company Capital Markets - 1.56% The Bank of New York Mellon Corporation The Goldman Sachs Group, Inc. Consumer Finance - 1.96% Capital One Financial Corporation Insurance - 8.57% The Allstate Corporation American International Group, Inc. Unum Group TOTAL FINANCIALS HEALTH CARE - 14.12% Health Care Equipment & Supplies - 1.93% Medtronic, Inc. Zimmer Holdings, Inc. Health Care Providers & Services - 5.54% Humana Inc. UnitedHealth Group Incorporated WellPoint, Inc. Pharmaceuticals - 6.65% Eli Lilly and Company GlaxoSmithKline plc - ADR Sanofi SA - ADR TOTAL HEALTH CARE INDUSTRIALS - 7.65% Aerospace & Defense - 2.35% The Boeing Company Embraer S.A. - ADR Northrop Grumman Corporation Machinery - 4.87% CNH Industrial N.V. (c) Cummins Inc. PACCAR Inc. Stanley Black & Decker, Inc. Professional Services - 0.43% Manpowergroup Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 13.69% Communications Equipment - 1.03% Telefonaktiebolaget LM Ericsson - ADR Electronic Equipment, Instruments & Components - 2.94% Corning Incorporated IT Services - 1.55% International Business Machines Corporation Software - 5.74% Microsoft Corporation Oracle Corporation Technology Hardware, Storage & Peripherals - 2.43% Hewlett-Packard Company TOTAL INFORMATION TECHNOLOGY TELECOMMUNICATION SERVICES - 3.05% Wireless Telecommunication Services - 3.05% Vodafone Group Public Limited Company - ADR TOTAL TELECOMMUNICATION SERVICES UTILITIES - 6.55% Electric Utilities - 2.45% PPL Corporation The Southern Company Independent Power & Renewable Electricity Producers - 1.37% NRG Energy, Inc. Multi-Utilities - 2.73% Public Service Enterprise Group Incorporated TOTAL UTILITIES Total common stocks (Cost $716,358,350) Total long-term investments (Cost $716,358,350) COLLATERAL FOR SECURITIES ON LOAN - 0.17% Money Market Funds - 0.17% Invesco Government & Agency Portfolio, 0.01%^ Total collateral for securities on loan (Cost $1,247,200) Principal SHORT-TERM INVESTMENTS - 2.11% Amount Time Deposits - 2.11% JPMorgan Chase & Co., 0.03%, 10/01/2014* $ Total short-term investments (Cost $15,958,628) Total investments - 99.99% (Cost $733,564,178) Other assets in excess of liabilities - 0.01% Net assets - 100.00% $ (a) - Non-income producing security. (c) - All or a portion of this security is on loan.The total market value of securities on loan was $1,217,579. ADR - American Depositary Receipt ^ - Rate shown is the 7-day yield as of September 30, 2014. * - Invested through a cash management account administered by Brown Brothers Harriman & Co. The Global Industry Classification Standard (GICS®) was developed by MSCI, an independent provider of global indices and benchmark-related products and services, and Standard & Poor's (S&P), an independent international financial data and investment services company.The GICS methodology has been widely accepted as an industry analysis framework for investment research, portfolio management and asset allocation.The GICS structure consists of 10 sectors, 24 industry groups, 67 industries and 156 sub-industries.Each stock that is classified will have a coding at all four of these levels. Schedule of Investments - September 30, 2014 Hotchkis & Wiley Mid-Cap Value Fund (Unaudited) Shares COMMON STOCKS - 96.46% Held Value CONSUMER DISCRETIONARY - 16.85% Auto Components - 4.08% The Goodyear Tire & Rubber Company $ Lear Corporation Diversified Consumer Services - 0.73% H & R Block, Inc. Hotels, Restaurants & Leisure - 0.84% Bally Technologies, Inc. (a) Household Durables - 0.22% TRI Pointe Homes, Inc. (a) Media - 2.21% The Interpublic Group of Companies, Inc. News Corporation (a) Multiline Retail - 2.98% Kohl's Corporation Specialty Retail - 5.79% Bed Bath & Beyond Inc. (a) Best Buy Co., Inc. Office Depot, Inc. (a) Rent-A-Center, Inc. Staples, Inc. TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 2.92% Food Products - 2.92% Bunge Limited Fresh Del Monte Produce Inc. TOTAL CONSUMER STAPLES ENERGY - 10.00% Energy Equipment & Services - 0.89% McDermott International, Inc. (a) (c) Rowan Companies PLC Oil, Gas & Consumable Fuels - 9.11% Cairn Energy PLC (a) (f) Cobalt International Energy, Inc. (a) Comstock Resources, Inc. Kosmos Energy Ltd. (a) Ophir Energy plc (a) (f) TOTAL ENERGY FINANCIALS - 28.70% Banks - 14.93% CIT Group Inc. Citizens Financial Group, Inc. (a) First Horizon National Corporation Popular, Inc. (a) Regions Financial Corporation SunTrust Banks, Inc. Zions Bancorporation Diversified Financial Services - 2.02% PHH Corporation (a) (b) (c) Insurance - 11.12% Alleghany Corporation (a) Aspen Insurance Holdings Limited Unum Group White Mountains Insurance Group, Ltd. Willis Group Holdings Public Limited Company XL Group Public Limited Company Real Estate Investment Trusts - 0.63% The GEO Group, Inc. TOTAL FINANCIALS HEALTH CARE - 4.77% Health Care Providers & Services - 4.77% Humana Inc. LifePoint Hospitals, Inc. (a) Quest Diagnostics Inc. WellCare Health Plans, Inc. (a) TOTAL HEALTH CARE INDUSTRIALS - 6.15% Aerospace & Defense - 1.51% Embraer S.A. - ADR Rockwell Collins, Inc. Machinery - 1.95% Navistar International Corporation (a) Stanley Black & Decker, Inc. Road & Rail - 2.69% Con-way Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 15.91% Communications Equipment - 3.20% ARRIS Group, Inc. (a) Electronic Equipment, Instruments & Components - 5.77% Avnet, Inc. CDW Corporation Ingram Micro Inc. (a) IT Services - 1.68% Teradata Corporation (a) The Western Union Company Semiconductors & Semiconductor Equipment - 3.13% Marvell Technology Group Ltd. ON Semiconductor Corporation (a) Software - 2.13% CA, Inc. Comverse, Inc. (a) Symantec Corporation TOTAL INFORMATION TECHNOLOGY UTILITIES - 11.16% Electric Utilities - 5.96% Great Plains Energy Incorporated PPL Corporation Independent Power & Renewable Electricity Producers - 1.77% NRG Energy, Inc. Multi-Utilities - 3.43% Public Service Enterprise Group Incorporated TOTAL UTILITIES Total common stocks (Cost $3,060,203,587) Total long-term investments (Cost $3,060,203,587) COLLATERAL FOR SECURITIES ON LOAN - 1.55% Money Market Funds - 1.55% Invesco Government & Agency Portfolio, 0.01%^ Total collateral for securities on loan (Cost $53,767,463) Principal SHORT-TERM INVESTMENTS - 4.32% Amount Time Deposits - 4.32% Banco Santander S.A., 0.03%, 10/01/2014* $ BNP Paribas, 0.03%, 10/01/2014* Total short-term investments (Cost $149,242,361) Total investments - 102.33% (Cost $3,263,213,411) Liabilities in excess of other assets - (2.33)% ) Net assets - 100.00% $ (a) - Non-income producing security. (b) - Affiliated issuer.An issuer in which the Fund's holdings represent 5% or more of the outstanding voting securities of the issuer is an "affiliated" issuer as defined in the 1940 Act. A schedule of the Fund's investments in securities of affiliated issuers held during the three months ended September 30, 2014, is set forth below: Issuer Name Share Balance At July 1, 2014 Additions Reductions Share Balance At September 30, 2014 Dividend Income Value At September 30, 2014 PHH Corporation - - $ - $ (c) - All or a portion of these securities are on loan. The total market value of securities on loan was $52,327,748. (f) - Securities were fair valued as a result of market movements following the close of local trading using a third-party vendor's proprietary fair value pricing model. The total market value of these securities was $56,619,237, which represented 1.64% of net assets. ADR - American Depositary Receipt ^ - Rate shown is the 7-day yield as of September 30, 2014. * - Invested through a cash management account administered by Brown Brothers Harriman & Co. The Global Industry Classification Standard (GICS®) was developed by MSCI, an independent provider of global indices and benchmark-related products and services, and Standard & Poor's (S&P), an independent international financial data and investment services company.The GICS methodology has been widely accepted as an industry analysis framework for investment research, portfolio management and asset allocation.The GICS structure consists of 10 sectors, 24 industry groups, 67 industries and 156 sub-industries.Each stock that is classified will have a coding at all four of these levels. Schedule of Investments - September 30, 2014 Hotchkis & Wiley Small Cap Value Fund (Unaudited) Shares COMMON STOCKS - 96.19% Held Value CONSUMER DISCRETIONARY - 10.42% Hotels, Restaurants & Leisure - 0.87% Lakes Entertainment, Inc. (a) $ Ruby Tuesday, Inc. (a) Household Durables - 3.79% Helen of Troy Limited (a) M/I Homes, Inc. (a) TRI Pointe Homes, Inc. (a) William Lyon Homes (a) Specialty Retail - 5.57% Rent-A-Center, Inc. Sonic Automotive, Inc. Textiles, Apparel & Luxury Goods - 0.19% Quiksilver, Inc. (a) TOTAL CONSUMER DISCRETIONARY ENERGY - 3.57% Energy Equipment & Services - 1.31% McDermott International, Inc. (a) (c) Rowan Companies PLC Oil, Gas & Consumable Fuels - 2.26% Cairn Energy PLC (a) (f) Cobalt International Energy, Inc. (a) Rockhopper Exploration PLC (a) (f) TOTAL ENERGY FINANCIALS - 28.38% Banks - 9.34% Associated Banc-Corp First BanCorp. (a) First Horizon National Corporation First Niagara Financial Group, Inc. Investors Bancorp, Inc. Popular, Inc. (a) Synovus Financial Corp. Webster Financial Corporation Capital Markets - 0.20% Oppenheimer Holdings Inc. Diversified Financial Services - 2.39% PHH Corporation (a) (c) Insurance - 11.30% Aspen Insurance Holdings Limited Employers Holdings, Inc. Endurance Specialty Holdings Ltd. Global Indemnity Public Limited Company (a) The Hanover Insurance Group, Inc. Horace Mann Educators Corporation National Western Life Insurance Company Platinum Underwriters Holdings, Ltd. Symetra Financial Corporation Real Estate Investment Trusts - 5.15% The GEO Group, Inc. Granite Real Estate Investment Trust TOTAL FINANCIALS HEALTH CARE - 10.72% Health Care Equipment & Supplies - 1.26% Invacare Corporation Health Care Providers & Services - 7.05% Hanger, Inc. (a) LifePoint Hospitals, Inc. (a) WellCare Health Plans, Inc. (a) Pharmaceuticals - 2.41% Taro Pharmaceutical Industries Ltd. (a) TOTAL HEALTH CARE INDUSTRIALS - 22.76% Aerospace & Defense - 0.45% Embraer S.A. - ADR Building Products - 5.83% Masonite International Corporation (a) (c) Commercial Services & Supplies - 0.95% The Brink's Company Machinery - 4.94% EnPro Industries, Inc. (a) Meritor, Inc. (a) Miller Industries, Inc. (b) Marine - 3.06% Matson, Inc. Professional Services - 1.13% Heidrick & Struggles International, Inc. Hudson Global, Inc. (a) (b) Road & Rail - 4.48% Con-way Inc. Trading Companies & Distributors - 1.92% Rush Enterprises, Inc. (a) TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 8.36% Communications Equipment - 3.07% ARRIS Group, Inc. (a) Extreme Networks, Inc. (a) Semiconductors & Semiconductor Equipment - 3.35% Diodes Incorporated (a) ON Semiconductor Corporation (a) Software - 1.05% Comverse, Inc. (a) Technology Hardware, Storage & Peripherals - 0.89% QLogic Corporation (a) TOTAL INFORMATION TECHNOLOGY MATERIALS - 6.73% Metals & Mining - 6.73% Horsehead Holding Corp. (a) Kaiser Aluminum Corporation Noranda Aluminum Holding Corporation TOTAL MATERIALS UTILITIES - 5.25% Electric Utilities - 3.10% Great Plains Energy Incorporated Westar Energy, Inc. Independent Power & Renewable Electricity Producers - 2.15% NRG Energy, Inc. TOTAL UTILITIES Total common stocks (Cost $882,359,508) INVESTMENT COMPANIES - 2.88% Exchange Traded Funds - 2.88% iShares Russell 2000 Index Fund (c) iShares Russell 2000 Value Index Fund (c) Total investment companies (Cost $24,457,585) Total long-term investments (Cost $906,817,093) COLLATERAL FOR SECURITIES ON LOAN - 4.21% Money Market Funds - 4.21% Invesco Government & Agency Portfolio, 0.01%^ Total collateral for securities on loan (Cost $41,385,621) Principal SHORT-TERM INVESTMENTS - 0.44% Amount Time Deposits - 0.44% JPMorgan Chase & Co., 0.03%, 10/01/2014* $ Total short-term investments (Cost $4,297,630) Total investments - 103.72% (Cost $952,500,344) Liabilities in excess of other assets - (3.72)% ) Net assets - 100.00% $ (a) - Non-income producing security. (b) - Affiliated issuer.An issuer in which the Fund's holdings represent 5% or more of the outstanding voting securities of the issuer is an "affiliated" issuer as defined in the 1940 Act. A schedule of the Fund's investments in securities of affiliated issuers held during the three months ended September 30, 2014, is set forth below: Issuer Name Share Balance At July 1, 2014 Additions Reductions Share Balance At September 30, 2014 Dividend Income Value At September 30, 2014 Hudson Global, Inc. - - $ - $ Miller Industries, Inc. - (c) - All or a portion of these securities are on loan. The total market value of securities on loan was $40,386,193. (f) - Securities were fair valued as a result of market movements following the close of local trading using a third-party vendor's proprietary fair value pricing model. The total market value of these securities was $16,836,130, which represented 1.71% of net assets. ADR - American Depositary Receipt ^ - Rate shown is the 7-day yield as of September 30, 2014. * - Invested through a cash management account administered by Brown Brothers Harriman & Co. The Global Industry Classification Standard (GICS®) was developed by MSCI, an independent provider of global indices and benchmark-related products and services, and Standard & Poor's (S&P), an independent international financial data and investment services company.The GICS methodology has been widely accepted as an industry analysis framework for investment research, portfolio management and asset allocation.The GICS structure consists of 10 sectors, 24 industry groups, 67 industries and 156 sub-industries.Each stock that is classified will have a coding at all four of these levels. Schedule of Investments - September 30, 2014 Hotchkis & Wiley Small Cap Diversified Value Fund (Unaudited) Shares COMMON STOCKS - 97.35% Held Value CONSUMER DISCRETIONARY - 18.69% Auto Components - 2.63% American Axle & Manufacturing Holdings, Inc. (a) $ Cooper-Standard Holdings Inc. (a) Federal-Mogul Holdings Corp. (a) Modine Manufacturing Company (a) Remy International, Inc. Shiloh Industries, Inc. (a) Standard Motor Products, Inc. Stoneridge, Inc. (a) Strattec Security Corporation 62 Tower International, Inc. (a) Automobiles - 0.17% Winnebago Industries, Inc. (a) Diversified Consumer Services - 1.51% American Public Education, Inc. (a) Bridgepoint Education, Inc. (a) Capella Education Company 86 DeVry Education Group Inc. ITT Educational Services, Inc. (a) Matthews International Corporation Weight Watchers International, Inc. (a) Hotels, Restaurants & Leisure - 0.76% Century Casinos, Inc. (a) Lakes Entertainment, Inc. (a) Multimedia Games Holding Company, Inc. (a) Speedway Motorsports, Inc. Household Durables - 2.99% Blyth, Inc. CSS Industries, Inc. Ethan Allen Interiors Inc. Hooker Furniture Corporation Libbey Inc. (a) Lifetime Brands, Inc. M/I Homes, Inc. (a) Skullcandy, Inc. (a) William Lyon Homes (a) ZAGG Inc. (a) Internet & Catalog Retail - 0.43% Lands' End, Inc. (a) PetMed Express, Inc. Leisure Products - 1.00% Arctic Cat Inc. Johnson Outdoors Inc. Malibu Boats, Inc. (a) Sturm, Ruger & Company, Inc. Media - 1.71% Emmis Communications Corporation (a) Entercom Communications Corp. (a) Harte-Hanks, Inc. Journal Communications, Inc. (a) Lee Enterprises, Incorporated (a) Meredith Corporation Saga Communications, Inc. Specialty Retail - 5.88% Aaron's, Inc. American Eagle Outfitters, Inc. America's Car-Mart, Inc. (a) ANN INC. (a) Big 5 Sporting Goods Corporation The Buckle, Inc. Chico's FAS, Inc. The Children's Place, Inc. Destination Maternity Corporation Express, Inc. (a) The Finish Line, Inc. Francesca's Holdings Corporation (a) Genesco Inc. (a) Guess?, Inc. Office Depot, Inc. (a) Outerwall Inc. (a) Pier 1 Imports, Inc. Rent-A-Center, Inc. Select Comfort Corporation (a) Shoe Carnival, Inc. Tilly's, Inc. (a) Zumiez Inc. (a) Textiles, Apparel & Luxury Goods - 1.61% Cherokee Inc. Culp, Inc. G-III Apparel Group, Ltd. (a) 68 Iconix Brand Group, Inc. (a) Movado Group, Inc. Rocky Brands, Inc. Steven Madden, Ltd. (a) TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 2.33% Food Products - 0.52% John B. Sanfilippo & Son, Inc. Omega Protein Corporation (a) Sanderson Farms, Inc. 56 Personal Products - 1.41% Lifevantage Corporation (a) Nature's Sunshine Products, Inc. Nutraceutical International Corporation (a) USANA Health Sciences, Inc. (a) Tobacco - 0.40% Universal Corporation TOTAL CONSUMER STAPLES ENERGY - 5.75% Energy Equipment & Services - 1.71% Geospace Technologies Corporation (a) Gulf Island Fabrication, Inc. Hornbeck Offshore Services, Inc. (a) Mitcham Industries, Inc. (a) Unit Corporation (a) Oil, Gas & Consumable Fuels - 4.04% Alliance Resource Partners, L.P. Alon USA Energy, Inc. Alon USA Partners, LP Apco Oil and Gas International Inc. (a) Cloud Peak Energy Inc. (a) Delek US Holdings, Inc. Global Partners LP Northern Oil and Gas, Inc. (a) Northern Tier Energy LP Stone Energy Corporation (a) VAALCO Energy, Inc. (a) Western Refining, Inc. TOTAL ENERGY FINANCIALS - 26.18% Banks - 13.48% Access National Corporation American National Bankshares Inc. Ames National Corporation Arrow Financial Corporation Associated Banc-Corp Bank of Marin Bancorp Bar Harbor Bankshares BBCN Bancorp, Inc. Bridge Bancorp, Inc. C&F Financial Corporation Camden National Corporation Capital City Bank Group, Inc. Cathay General Bancorp Central Pacific Financial Corp. Chemical Financial Corporation Chemung Financial Corporation City Holding Company Enterprise Bancorp, Inc. Enterprise Financial Services Corp. The First Bancorp, Inc. First Community Bancshares, Inc. First Financial Bancorp. First Financial Corporation First Horizon National Corporation Flushing Financial Corporation Fulton Financial Corporation Great Southern Bancorp, Inc. Heartland Financial USA, Inc. Heritage Financial Corporation Horizon Bancorp Hudson Valley Holding Corp. International Bancshares Corporation Intervest Bancshares Corporation LCNB Corp. MainSource Financial Group, Inc. Merchants Bancshares, Inc. Northrim BanCorp, Inc. Pacific Continental Corporation Park National Corporation S&T Bancorp, Inc. Sandy Spring Bancorp, Inc. State Bank Financial Corporation Stock Yards Bancorp, Inc. Suffolk Bancorp Susquehanna Bancshares, Inc. TCF Financial Corporation TriCo Bancshares Trustmark Corporation Univest Corporation of Pennsylvania Valley National Bancorp West Bancorporation, Inc. Capital Markets - 0.76% Arlington Asset Investment Corp. JMP Group Inc. Oppenheimer Holdings Inc. Consumer Finance - 0.98% Nicholas Financial, Inc. (a) Regional Management Corp. (a) World Acceptance Corporation (a) Insurance - 5.19% American Equity Investment Life Holding Company Argo Group International Holdings, Ltd. Aspen Insurance Holdings Limited CNO Financial Group Inc. Crawford & Company Employers Holdings, Inc. Endurance Specialty Holdings Ltd. FBL Financial Group, Inc. Global Indemnity Public Limited Company (a) The Hanover Insurance Group, Inc. Horace Mann Educators Corporation Kansas City Life Insurance Company National Western Life Insurance Company 87 The Phoenix Companies, Inc. (a) Platinum Underwriters Holdings, Ltd. Primerica, Inc. ProAssurance Corporation Protective Life Corporation StanCorp Financial Group, Inc. Symetra Financial Corporation Real Estate Investment Trusts - 1.78% Apollo Residential Mortgage, Inc. Arbor Realty Trust, Inc. Ares Commercial Real Estate Corporation Cherry Hill Mortgage Investment Corporation CIM Commercial Trust Corp. Five Oaks Investment Corp. The GEO Group, Inc. Parkway Properties, Inc. ZAIS Financial Corp. Thrifts & Mortgage Finance - 3.99% Astoria Financial Corporation Brookline Bancorp, Inc. Dime Community Bancshares, Inc. ESSA Bancorp, Inc. First Defiance Financial Corp. HomeStreet, Inc. OceanFirst Financial Corp. Provident Financial Holdings, Inc. Prudential Bancorp, Inc. Pulaski Financial Corp. Simplicity Bancorp, Inc. Territorial Bancorp Inc. TrustCo Bank Corp. NY United Community Financial Corp. Washington Federal, Inc. Westfield Financial, Inc. TOTAL FINANCIALS HEALTH CARE - 2.79% Biotechnology - 0.11% Myriad Genetics, Inc. (a) Health Care Equipment & Supplies - 0.69% PhotoMedex, Inc. (a) Thoratec Corporation (a) Health Care Providers & Services - 1.99% Almost Family, Inc. (a) Chemed Corporation 55 Gentiva Health Services, Inc. (a) IPC The Hospitalist Company, Inc. (a) LHC Group, Inc. (a) Molina Healthcare, Inc. (a) National HealthCare Corporation 89 Select Medical Holdings Corporation Universal American Corp. (a) WellCare Health Plans, Inc. (a) TOTAL HEALTH CARE INDUSTRIALS - 14.04% Aerospace & Defense - 1.04% Engility Holdings, Inc. (a) Erickson Incorporated (a) LMI Aerospace, Inc. (a) National Presto Industries, Inc. Air Freight & Logistics - 0.40% Forward Air Corporation Park-Ohio Holdings Corp. Airlines - 0.21% Hawaiian Holdings, Inc. (a) JetBlue Airways Corporation (a) Building Products - 0.18% American Woodmark Corporation (a) Universal Forest Products, Inc. 97 Commercial Services & Supplies - 2.76% ACCO Brands Corporation (a) Brady Corporation The Brink's Company Courier Corporation Cypress Energy Partners, L.P. Deluxe Corporation Ennis, Inc. Knoll, Inc. Performant Financial Corporation (a) Quad/Graphics, Inc. Steelcase Inc. United Stationers Inc. West Corporation Construction & Engineering - 0.51% Aegion Corporation (a) Comfort Systems USA, Inc. Primoris Services Corporation URS Corporation Electrical Equipment - 0.50% Global Power Equipment Group Inc. Preformed Line Products Company Machinery - 5.16% Alamo Group Inc. Altra Industrial Motion Corp. Columbus McKinnon Corporation Commercial Vehicle Group, Inc. (a) Global Brass and Copper Holdings, Inc. Hardinge Inc. Hurco Companies, Inc. Hyster-Yale Materials Handling, Inc. Kadant Inc. L. B. Foster Company Manitex International, Inc. (a) Meritor, Inc. (a) Miller Industries, Inc. Mueller Industries, Inc. Titan International, Inc. TriMas Corporation (a) Wabash National Corporation (a) Xerium Technologies, Inc. (a) Marine - 0.28% Matson, Inc. Professional Services - 2.50% Barrett Business Services, Inc. CDI Corporation FTI Consulting, Inc. (a) Heidrick & Struggles International, Inc. Insperity, Inc. Kelly Services, Inc. Korn/Ferry International (a) RPX Corporation (a) Road & Rail - 0.40% Con-way Inc. Trading Companies & Distributors - 0.10% Aircastle Limited TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 16.36% Communications Equipment - 2.33% Black Box Corporation Comtech Telecommunications Corp. Digi International Inc. (a) Ixia (a) NETGEAR, Inc. (a) Oplink Communications, Inc. Plantronics, Inc. Electronic Equipment, Instruments & Components - 3.85% Anixter International Inc. AVX Corporation Benchmark Electronics, Inc. (a) Electro Rent Corporation II-VI Incorporated (a) Insight Enterprises, Inc. (a) MTS Systems Corporation 78 PC Connection, Inc. Richardson Electronics, Ltd. Rofin-Sinar Technologies Inc. (a) ScanSource, Inc. (a) SYNNEX Corporation Tech Data Corporation (a) TTM Technologies Inc. (a) Internet Software & Services - 1.03% Blucora, Inc. (a) Dice Holdings, Inc. (a) j2 Global Inc. IT Services - 3.68% Blackhawk Network Holdings, Inc. (a) Booz Allen Hamilton Holding Corporation CACI International Inc. (a) Ciber, Inc. (a) CSG Systems International, Inc. Datalink Corporation (a) Global Cash Access Holdings, Inc. (a) Higher One Holdings, Inc. (a) ManTech International Corporation NCI, Inc. (a) Science Applications International Corporation Sykes Enterprises, Incorporated (a) Unisys Corporation (a) Semiconductors & Semiconductor Equipment - 2.67% Audience, Inc. (a) Cirrus Logic, Inc. (a) Cohu, Inc. IXYS Corporation MKS Instruments, Inc. OmniVision Technologies, Inc. (a) Photronics, Inc. (a) Spansion Inc. (a) Synaptics Incorporated (a) Ultra Clean Holdings, Inc. (a) Xcerra Corporation (a) Software - 1.97% Comverse, Inc. (a) Ebix, Inc. ePlus Inc. (a) Mentor Graphics Corporation Take-Two Interactive Software, Inc. (a) Telenav, Inc. (a) Technology Hardware, Storage & Peripherals - 0.83% Lexmark International, Inc. QLogic Corporation (a) Super Micro Computer, Inc. (a) TOTAL INFORMATION TECHNOLOGY MATERIALS - 6.05% Chemicals - 3.42% American Vanguard Corporation Chase Corporation FutureFuel Corp. Hawkins, Inc. Innospec Inc. KMG Chemicals, Inc. Koppers Holdings Inc. LSB Industries, Inc. (a) Olin Corporation Rentech Nitrogen Partners, L.P. Stepan Company Containers & Packaging - 0.40% UFP Technologies, Inc. (a) Metals & Mining - 1.33% Ampco-Pittsburgh Corporation Handy & Harman Ltd. (a) Kaiser Aluminum Corporation Noranda Aluminum Holding Corporation SunCoke Energy Partners, L.P. Paper & Forest Products - 0.90% Boise Cascade Company (a) KapStone Paper and Packaging Corporation (a) Neenah Paper, Inc. P. H. Glatfelter Company Schweitzer-Mauduit International, Inc. TOTAL MATERIALS TELECOMMUNICATION SERVICES - 0.24% Diversified Telecommunication Services - 0.24% IDT Corporation Inteliquent, Inc. TOTAL TELECOMMUNICATION SERVICES UTILITIES - 4.92% Electric Utilities - 2.67% ALLETE, Inc. El Paso Electric Company The Empire District Electric Company Hawaiian Electric Industries, Inc. IDACORP, Inc. Otter Tail Corporation PNM Resources, Inc. Portland General Electric Company UIL Holdings Corporation Unitil Corporation Gas Utilities - 1.69% Gas Natural Inc. The Laclede Group, Inc. Northwest Natural Gas Company ONE Gas, Inc. Southwest Gas Corporation Star Gas Partners, L.P. WGL Holdings, Inc. Multi-Utilities - 0.56% Avista Corporation Black Hills Corporation 84 NorthWestern Corporation TOTAL UTILITIES Total common stocks (Cost $5,248,553) INVESTMENT COMPANIES - 1.46% Business Development Companies - 1.46% Capital Southwest Corporation GSV Capital Corp. (a) MCG Capital Corporation MVC Capital, Inc. NGP Capital Resources Company Total investment companies (Cost $77,294) Total long-term investments (Cost $5,325,847) Principal SHORT-TERM INVESTMENTS - 1.16% Amount Time Deposits - 1.16% Banco Santander S.A., 0.03%, 10/01/2014* $ Total short-term investments (Cost $57,919) Total investments - 99.97% (Cost $5,383,766) Other assets in excess of liabilities - 0.03% Net assets - 100.00% $ (a) - Non-income producing security. * - Invested through a cash management account administered by Brown Brothers Harriman & Co. The Global Industry Classification Standard (GICS®) was developed by MSCI, an independent provider of global indices and benchmark-related products and services, and Standard & Poor's (S&P), an independent international financial data and investment services company.The GICS methodology has been widely accepted as an industry analysis framework for investment research, portfolio management and asset allocation.The GICS structure consists of 10 sectors, 24 industry groups, 67 industries and 156 sub-industries.Each stock that is classified will have a coding at all four of these levels. Schedule of Investments - September 30, 2014 Hotchkis & Wiley Global Value Fund (Unaudited) Shares COMMON STOCKS - 98.57% Held Value CONSUMER DISCRETIONARY - 8.76% Auto Components - 0.44% Compagnie Generale des Etablissements Michelin (f) $ Automobiles - 5.00% Bayerische Motoren Werke AG (f) General Motors Company Honda Motor Co., Ltd. (f) Renault SA (f) Distributors - 0.97% SA D'Ieteren NV Multiline Retail - 1.55% Target Corporation Specialty Retail - 0.80% Kingfisher plc (f) TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 5.20% Beverages - 1.48% Heineken Holding N.V. (f) Stock Spirits Group PLC (f) Food & Staples Retailing - 2.98% Tesco PLC (f) Wal-Mart Stores, Inc. Food Products - 0.74% Toyo Suisan Kaisha, Ltd. (f) TOTAL CONSUMER STAPLES ENERGY - 6.83% Oil, Gas & Consumable Fuels - 6.83% Cairn Energy PLC (a) (f) Cobalt International Energy, Inc. (a) Kosmos Energy Ltd. (a) Ophir Energy plc (a) (f) Rockhopper Exploration PLC (a) (f) Royal Dutch Shell PLC - ADR TOTAL ENERGY FINANCIALS - 27.80% Banks - 15.59% Bank of America Corporation Barclays PLC (f) Citigroup Inc. Citizens Financial Group, Inc. (a) ING Groep N.V. (a) (f) JPMorgan Chase & Co. Popular, Inc. (a) Societe Generale (f) Capital Markets - 0.75% Credit Suisse Group AG (f) Insurance - 11.46% The Allstate Corporation American International Group, Inc. Direct Line Insurance Group plc (f) RSA Insurance Group plc (a) White Mountains Insurance Group, Ltd. 74 Willis Group Holdings Public Limited Company TOTAL FINANCIALS HEALTH CARE - 12.75% Health Care Equipment & Supplies - 0.99% Medtronic, Inc. Health Care Providers & Services - 3.75% Humana Inc. UnitedHealth Group Incorporated WellPoint, Inc. Pharmaceuticals - 8.01% GlaxoSmithKline plc - ADR Novartis AG - ADR Sanofi SA (f) Taro Pharmaceutical Industries Ltd. (a) TOTAL HEALTH CARE INDUSTRIALS - 17.58% Aerospace & Defense - 4.21% BAE Systems PLC (f) Embraer S.A. - ADR Air Freight & Logistics - 3.36% Royal Mail plc (f) Building Products - 2.29% Masonite International Corporation (a) Construction & Engineering - 0.92% Bouygues SA (f) Machinery - 5.87% CNH Industrial N.V. Cummins Inc. Danieli & C. Officine Meccaniche S.p.A.(f) KSB AG (f) 85 Road & Rail - 0.93% Con-way Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 12.11% Communications Equipment - 1.56% Telefonaktiebolaget LM Ericsson - ADR Electronic Equipment, Instruments & Components - 4.54% Corning Incorporated Nippon Electric Glass Co., Ltd. (f) Software - 4.29% Microsoft Corporation Oracle Corporation Technology Hardware, Storage & Peripherals - 1.72% Hewlett-Packard Company TOTAL INFORMATION TECHNOLOGY TELECOMMUNICATION SERVICES - 3.45% Wireless Telecommunication Services - 3.45% Mobistar SA (a) (f) Vodafone Group Public Limited Company - ADR TOTAL TELECOMMUNICATION SERVICES UTILITIES - 4.09% Electric Utilities - 1.06% SSE PLC (f) Independent Power & Renewable Electricity Producers - 1.30% NRG Energy, Inc. Multi-Utilities - 1.73% Public Service Enterprise Group Incorporated TOTAL UTILITIES Total common stocks (Cost $4,253,704) Total long-term investments (Cost $4,253,704) Principal SHORT-TERM INVESTMENTS - 1.10% Amount Time Deposits - 1.10% BNP Paribas, 0.03%, 10/01/2014* $ Brown Brothers Harriman & Co., 0.06%, 10/01/2014* GBP Total short-term investments (Cost $49,686) Total investments - 99.67% (Cost $4,303,390) Other assets in excess of liabilities - 0.33% Net assets - 100.00% $ (a) - Non-income producing security. (f)- Securities were fair valued as a result of market movements following the close of local trading using a third-party vendor's proprietary fair value pricing model. The total market value of these securities was $1,668,516, which represented 37.11% of net assets. ADR- American Depositary Receipt GBP- British Pounds * - Invested through a cash management account administered by Brown Brothers Harriman & Co. The Global Industry Classification Standard (GICS®) was developed by MSCI, an independent provider of global indices and benchmark-related products and services, and Standard & Poor's (S&P), an independent international financial data and investment services company.The GICS methodology has been widely accepted as an industry analysis framework for investment research, portfolio management and asset allocation.The GICS structure consists of 10 sectors, 24 industry groups, 67 industries and 156 sub-industries.Each stock that is classified will have a coding at all four of these levels. Schedule of Investments - September 30, 2014 Hotchkis & Wiley Value Opportunities Fund (Unaudited) Shares COMMON STOCKS - 94.92% Held Value CONSUMER DISCRETIONARY - 6.41% Automobiles - 3.18% Bayerische Motoren Werke AG (b) (f) $ General Motors Company Honda Motor Co., Ltd. (b) (f) Motors Liquidation Company GUC Trust (a) (c) Hotels, Restaurants & Leisure - 0.08% Lakes Entertainment, Inc. (a) Household Durables - 0.96% Helen of Troy Limited (a) TRI Pointe Homes, Inc. (a) Multiline Retail - 0.90% Target Corporation Specialty Retail - 1.29% Rent-A-Center, Inc. (b) Sonic Automotive, Inc. Staples, Inc. TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 1.71% Food & Staples Retailing - 1.70% Wal-Mart Stores, Inc. Food Products - 0.01% Thorntons PLC (a) (f) TOTAL CONSUMER STAPLES ENERGY - 4.12% Oil, Gas & Consumable Fuels - 4.12% Cairn Energy PLC (a) (f) Cobalt International Energy, Inc. (a) Kosmos Energy Ltd. (a) Rockhopper Exploration PLC (a) (b) (f) Royal Dutch Shell PLC - ADR TOTAL ENERGY FINANCIALS - 34.96% Banks - 17.43% Bank of America Corporation Citigroup Inc. Citizens Financial Group, Inc. (a) JPMorgan Chase & Co. (b) Insurance - 16.81% American International Group, Inc. (b) Direct Line Insurance Group plc (b) (f) Global Indemnity Public Limited Company (a) RSA Insurance Group plc (a) (b) Real Estate Investment Trusts - 0.72% The GEO Group, Inc. TOTAL FINANCIALS HEALTH CARE - 9.52% Health Care Equipment & Supplies - 1.51% Dragerwerk AG & Co. KGaA (b) (f) Health Care Providers & Services - 3.13% Express Scripts Holding Company (a) UnitedHealth Group Incorporated Pharmaceuticals - 4.88% GlaxoSmithKline plc - ADR Sanofi SA - ADR Taro Pharmaceutical Industries Ltd. (a) TOTAL HEALTH CARE INDUSTRIALS - 20.11% Aerospace & Defense - 1.75% BAE Systems PLC (b) (f) Air Freight & Logistics - 2.69% Air T, Inc. (a) Royal Mail plc (b) (f) Building Products - 6.57% Masonite International Corporation (a) Machinery - 7.38% Danieli & C. Officine Meccaniche S.p.A. (b) (f) KSB AG (b) (f) Meritor, Inc. (a) Miller Industries, Inc. (b) Professional Services - 0.34% Hudson Global, Inc. (a) Road & Rail - 1.38% Con-way Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 15.08% Electronic Equipment, Instruments & Components - 5.43% Corning Incorporated Nippon Electric Glass Co., Ltd. (b) (f) IT Services - 1.33% International Business Machines Corporation Software - 7.31% Microsoft Corporation Oracle Corporation Technology Hardware, Storage & Peripherals - 1.01% Hewlett-Packard Company (b) TOTAL INFORMATION TECHNOLOGY MATERIALS - 1.25% Metals & Mining - 1.25% Kaiser Aluminum Corporation Noranda Aluminum Holding Corporation TOTAL MATERIALS TELECOMMUNICATION SERVICES - 0.60% Wireless Telecommunication Services - 0.60% Mobistar S.A. (a) (b) (f) TOTAL TELECOMMUNICATION SERVICES UTILITIES - 1.16% Electric Utilities - 1.16% Great Plains Energy Incorporated TOTAL UTILITIES Total common stocks (Cost $468,527,140) INVESTMENT COMPANIES - 0.19% Closed-End Funds - 0.19% Boulder Total Return Fund, Inc. Total investment companies (Cost $649,328) PREFERRED STOCKS - 0.52% FINANCIALS - 0.52% Real Estate - 0.03% W2007 Grace Acquisition I, Inc. (a) Thrifts & Mortgage Finance - 0.49% Federal Home Loan Mortgage Corporation - Series K (a) Federal Home Loan Mortgage Corporation - Series N (a) Federal Home Loan Mortgage Corporation - Series S (a) TOTAL FINANCIALS Total preferred stocks (Cost $337,338) Principal CORPORATE BONDS - 4.10% Amount CONSUMER DISCRETIONARY - 0.20% Household Durables - 0.20% William Lyon Homes, Inc. 8.500%, 11/15/2020 $ TOTAL CONSUMER DISCRETIONARY ENERGY - 1.24% Oil, Gas & Consumable Fuels - 1.24% Kosmos Energy Ltd. 7.875%, 08/01/2021 (Acquired 07/25/2014, Cost $6,430,000) (r) TOTAL ENERGY MATERIALS - 2.66% Metals & Mining - 2.66% Horsehead Holding Corp. 9.000%, 06/01/2017 (Acquired 07/24/2014, Cost $7,500,000) (i) (r) 10.500%, 06/01/2017 (Acquired 07/19/2012 - 10/23/2012, Cost $5,496,849) (i) (r) TOTAL MATERIALS Total corporate bonds (Cost $20,426,849) Contracts (100 shares PURCHASED PUT OPTIONS - 0.02% per contract) TELECOMMUNICATION SERVICES - 0.02% Diversified Telecommunication Services - 0.02% Verizon Communications, Inc. (a) Expiration: January 2015, Exercise Price: $45.00 TOTAL TELECOMMUNICATION SERVICES Total purchased put options (Cost $1,066,071) Shares WARRANTS - 0.53% Held FINANCIALS - 0.53% Insurance - 0.53% American International Group, Inc. (a) Expiration: January 2021, Exercise Price: $45.00 TOTAL FINANCIALS Total warrants (Cost $887,359) Total long-term investments (Cost $491,894,085) COLLATERAL FOR SECURITIES ON LOAN - 0.06% Money Market Funds - 0.06% Invesco Government & Agency Portfolio, 0.01%^ Total collateral for securities on loan (Cost $337,980) Principal SHORT-TERM INVESTMENTS - 1.52% Amount Time Deposits - 1.52% Brown Brothers Harriman & Co., 0.005%, 10/01/2014* JPY 2 0 JPMorgan Chase & Co., 0.03%, 10/01/2014* $ Wells Fargo & Company, 0.06%, 10/01/2014* GBP Total short-term investments (Cost $8,005,827) Total investments - 101.86% (Cost $500,237,892) Liabilities in excess of other assets - (1.86)% ) Net assets - 100.00% $ (a) - Non-income producing security. (b) - All or a portion of this security is segregated as collateral for future contracts. (c) - All or a portion of this security is on loan. The total market value of securities on loan was $330,775. (f) - Securities were fair valued as a result of market movements following the close of local trading using a third-party vendor's proprietary fair value pricing model. The total market value of these securities was $102,782,912, which represented 19.49% of net assets. (i)- Illiquid security. (r) - Restricted securities under Rule 144A under the Securities Act of 1933.Purchased in a private placement transaction; resale to the public may require registration or be limited to qualified institutional buyers.The total market value of these securities was $20,552,388, which represented 3.90% of net assets. ADR - American Depositary Receipt GBP - British Pounds JPY- Japanese Yen ^ - Rate shown is the 7-day yield as of September 30, 2014. * - Invested through a cash management account administered by Brown Brothers Harriman & Co. The Global Industry Classification Standard (GICS®) was developed by MSCI, an independent provider of global indices and benchmark-related products and services, and Standard & Poor's (S&P), an independent international financial data and investment services company.The GICS methodology has been widely accepted as an industry analysis framework for investment research, portfolio management and asset allocation.The GICS structure consists of 10 sectors, 24 industry groups, 67 industries and 156 sub-industries.Each stock that is classified will have a coding at all four of these levels. Schedule of Futures Contracts - September 30, 2014 Hotchkis & Wiley Value Opportunities Fund (Unaudited) Description Number of Contracts Sold Expiration Notional Amount at Value Unrealized Appreciation British Pound Currency Futures December 2014 $ ) $ Euro Fx Currency Futures December 2014 ) Japanese Yen Currency Futures December 2014 ) $ ) $ The following is a summary of the Fund's derivative instrument holdings categorized by primary risk exposure as of September 30, 2014: ASSET DERIVATIVES Equity Contracts: Purchased Put Options $ Foreign Exchange Contracts: Futures Contracts $ Schedule of Investments - September 30, 2014 Hotchkis & Wiley Capital Income Fund (Unaudited) Shares COMMON STOCKS - 57.92% Held Value CONSUMER DISCRETIONARY - 6.63% Auto Components - 1.65% The Goodyear Tire & Rubber Company $ Johnson Controls, Inc. Automobiles - 1.48% Ford Motor Company General Motors Company General Motors Company - Escrow (a) (f) (i) 0 Motors Liquidation Company GUC Trust (a) Hotels, Restaurants & Leisure - 1.77% Carnival Corporation McDonald's Corporation Multiline Retail - 1.73% Target Corporation TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 7.02% Beverages - 1.62% Molson Coors Brewing Company PepsiCo, Inc. Food & Staples Retailing - 1.74% Wal-Mart Stores, Inc. (c) Food Products - 1.95% Kellogg Company Mondelez International, Inc. Tobacco - 1.71% Philip Morris International Inc. (c) TOTAL CONSUMER STAPLES ENERGY - 5.73% Energy Equipment & Services - 0.01% Lone Pine Resources Canada Ltd. (a) (f) (i) Lone Pine Resources Inc. (a) (f) (i) 0 Lone Pine Resources Inc. - Escrow (a) (f) (i) 0 Oil, Gas & Consumable Fuels - 5.72% Marathon Oil Corporation Royal Dutch Shell PLC - ADR Total S.A. - ADR TOTAL ENERGY FINANCIALS - 12.08% Banks - 6.29% Bank of America Corporation Citigroup Inc. JPMorgan Chase & Co. (c) Wells Fargo & Company (c) Insurance - 2.85% The Allstate Corporation Horace Mann Educators Corporation Willis Group Holdings Public Limited Company Real Estate Investment Trusts - 2.94% Corrections Corporation of America The GEO Group, Inc. TOTAL FINANCIALS HEALTH CARE - 6.77% Health Care Providers & Services - 0.58% WellPoint, Inc. Pharmaceuticals - 6.19% Eli Lilly and Company GlaxoSmithKline plc - ADR Johnson & Johnson Sanofi SA - ADR TOTAL HEALTH CARE INDUSTRIALS - 4.31% Aerospace & Defense - 2.35% BAE Systems PLC - ADR The Boeing Company (c) Machinery - 1.96% Cummins Inc. PACCAR Inc. Stanley Black & Decker, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 7.87% Electronic Equipment, Instruments & Components - 1.14% Corning Incorporated IT Services - 1.14% International Business Machines Corporation Software - 4.51% CA, Inc. Microsoft Corporation (c) Oracle Corporation Technology Hardware, Storage & Peripherals - 1.08% Hewlett-Packard Company TOTAL INFORMATION TECHNOLOGY TELECOMMUNICATION SERVICES - 1.75% Wireless Telecommunication Services - 1.75% Vodafone Group Public Limited Company - ADR TOTAL TELECOMMUNICATION SERVICES UTILITIES - 5.76% Electric Utilities - 2.88% PPL Corporation The Southern Company Multi-Utilities - 2.88% Public Service Enterprise Group Incorporated TOTAL UTILITIES Total common stocks (Cost $37,995,870) PREFERRED STOCKS - 1.82% ENERGY - 0.02% Energy Equipment & Services - 0.02% Lone Pine Resources Canada Ltd. (a) (f) (i) Lone Pine Resources Inc. Multiple Voting Shares (a) (f) (i) 0 TOTAL ENERGY FINANCIALS - 1.80% Banks - 1.80% Citigroup Inc., 7.125% (b) Countrywide Capital V, 7.000% Morgan Stanley Capital Trust III, 6.250% Morgan Stanley Capital Trust VIII, 6.450% The Royal Bank of Scotland Group Public Limited Company, 6.400% The Royal Bank of Scotland Group Public Limited Company, 6.600% Synovus Financial Corp., 7.875% (b) TOTAL FINANCIALS Total preferred stocks (Cost $1,242,129) CONVERTIBLE PREFERRED STOCKS - 0.35% ENERGY - 0.23% Energy Equipment & Services - 0.12% McDermott International, Inc. 6.250% Oil, Gas & Consumable Fuels - 0.11% PetroQuest Energy, Inc., 6.875% TOTAL ENERGY UTILITIES - 0.12% Electric Utilities - 0.12% Exelon Corporation, 6.500% TOTAL UTILITIES Total convertible preferred stocks (Cost $251,859) CONVERTIBLE BONDS - 0.72% Principal Amount CONSUMER DISCRETIONARY - 0.07% Leisure Products - 0.07% JAKKS Pacific, Inc. 4.500%, 11/01/2014 (i) $ TOTAL CONSUMER DISCRETIONARY ENERGY - 0.25% Oil, Gas & Consumable Fuels - 0.25% Cobalt International Energy, Inc. 3.125%, 05/15/2024 TOTAL ENERGY INDUSTRIALS - 0.40% Machinery - 0.40% Meritor, Inc. 7.875%, 03/01/2026 4.000%, 02/15/2027 (b) Navistar International Corporation 4.750%, 04/15/2019 (Acquired 03/19/2014 - 03/24/2014, Cost $64,750) (r) TOTAL INDUSTRIALS Total convertible bonds (Cost $518,958) CORPORATE BONDS - 34.89% CONSUMER DISCRETIONARY - 8.67% Auto Components - 0.66% American Axle & Manufacturing, Inc. 7.750%, 11/15/2019 Lear Corporation 5.375%, 03/15/2024 Automobiles - 0.29% Chrysler Group LLC / CG Co-Issuer Inc. 8.250%, 06/15/2021 Diversified Consumer Services - 0.36% Regal Entertainment Group 5.750%, 03/15/2022 Hotels, Restaurants & Leisure - 1.27% 1011778 B.C. Unlimited Liability Company / New Red Finance, Inc. 6.000%, 04/01/2022 (Acquired 09/24/2014 - 09/25/2014, Cost $91,865) (e) (r) MGM Resorts International 7.750%, 03/15/2022 Ruby Tuesday, Inc. 7.625%, 05/15/2020 (i) Shearer's Foods LLC / Chip Finance Corp. 9.000%, 11/01/2019 (Acquired 10/24/2012 - 09/18/2014, Cost $161,500) (r) Wynn Macau, Limited 5.250%, 10/15/2021 (Acquired 03/13/2014 - 09/18/2014, Cost $170,985) (r) Household Durables - 0.59% Weekley Homes LLC / Weekley Finance Corp. 6.000%, 02/01/2023 William Lyon Homes, Inc. 8.500%, 11/15/2020 Leisure Products - 1.42% Apex Tool Group, LLC 7.000%, 02/01/2021 (Acquired 01/25/2013 - 06/18/2014, Cost $202,438) (r) Gibson Brands, Inc. 8.875%, 08/01/2018 (Acquired 07/24/2013 - 08/27/2014, Cost $223,617) (r) Golden Nugget Escrow Inc. 8.500%, 12/01/2021 (Acquired 11/05/2013 - 09/17/2014, Cost $189,201) (r) MCE Finance Ltd. 5.000%, 02/15/2021 (Acquired 02/06/2013 - 05/22/2014, Cost $233,316) (r) Seven Seas Cruises S. De R.L., LLC 9.125%, 05/15/2019 Media - 2.80% CCO Holdings, LLC / CCO Holdings Capital Corp. 7.375%, 06/01/2020 Entercom Radio, LLC 10.500%, 12/01/2019 Harland Clarke Holdings Corp. 9.250%, 03/01/2021 (Acquired 01/27/2014 - 08/04/2014, Cost $258,829) (r) MDC Partners Inc. 6.750%, 04/01/2020 (Acquired 03/15/2013 - 07/23/2014, Cost $260,986) (r) Numericable Group SA 6.000%, 05/15/2022 (Acquired 04/23/2014 - 08/20/2014, Cost $269,995) (r) Townsquare Radio LLC / Townsquare Radio Inc. 9.000%, 04/01/2019 (Acquired 03/30/2012 - 06/24/2014, Cost $258,952) (r) Virgin Media Finance PLC 6.375%, 04/15/2023 (Acquired 02/07/2013 - 08/13/2014, Cost $303,785) (r) VTR Finance B.V. 6.875%, 01/15/2024 (Acquired 01/27/2014 - 06/09/2014, Cost $319,249) (r) Specialty Retail - 0.97% CST Brands, Inc. 5.000%, 05/01/2023 The Men's Wearhouse, Inc. 7.000%, 07/01/2022 (Acquired 06/11/2014 - 09/16/2014, Cost $238,155) (r) Outerwall Inc. 5.875%, 06/15/2021 (Acquired 06/04/2014 - 08/01/2014, Cost $195,096) (r) Textiles, Apparel & Luxury Goods - 0.31% Quiksilver Inc. / QS Wholesale Inc. 7.875%, 08/01/2018 (Acquired 07/11/2013 - 08/13/2014, Cost $199,657) (r) 10.000%, 08/01/2020 TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 1.49% Food Products - 0.59% Pinnacle Operating Corporation 9.000%, 11/15/2020 (Acquired 09/13/2013 - 06/09/2014, Cost $176,745) (r) Wells Enterprises, Inc. 6.750%, 02/01/2020 (Acquired 01/15/2013 - 06/27/2014, Cost $239,081) (r) Household Products - 0.90% American Greetings Corporation 7.375%, 12/01/2021 Central Garden & Pet Company 8.250%, 03/01/2018 FGI Operating Company LLC / FGI Finance Inc. 7.875%, 05/01/2020 TOTAL CONSUMER STAPLES ENERGY - 5.92% Energy Equipment & Services - 3.42% Atwood Oceanics, Inc. 6.500%, 02/01/2020 Bonanza Creek Energy, Inc. 6.750%, 04/15/2021 Gastar Exploration, Inc. 8.625%, 05/15/2018 (i) Globe Luxembourg SCA 9.625%, 05/01/2018 (Acquired 05/02/2013 - 06/10/2014, Cost $253,838) (r) McDermott International, Inc. 8.000%, 05/01/2021 (Acquired 04/10/2014 - 06/18/2014, Cost $183,613) (r) Paragon Offshore PLC 6.750%, 07/15/2022 (Acquired 07/11/2014 - 09/18/2014, Cost $248,214) (r) Parsley Energy LLC / Parsley Finance Corporation 7.500%, 02/15/2022 (Acquired 01/31/2014 - 09/19/2014, Cost $258,126) (r) PHI, Inc. 5.250%, 03/15/2019 Shale-Inland Holdings LLC / Shale-Inland Finance Corp. 8.750%, 11/15/2019 (Acquired 10/26/2012 - 06/18/2014, Cost $129,183) (r) Shelf Drilling Holdings Ltd. 8.625%, 11/01/2018 (Acquired 10/10/2012 - 05/16/2014, Cost $183,124) (r) Unit Corporation 6.625%, 05/15/2021 Oil, Gas & Consumable Fuels - 2.50% Calumet Specialty Products Partners LP / Calumet Finance Corp. 6.500%, 04/15/2021 (Acquired 06/23/2014 - 09/19/2014, Cost $225,667) (r) Comstock Resources, Inc. 9.500%, 06/15/2020 Gulfport Energy Corporation 7.750%, 11/01/2020 (Acquired 09/03/2014, Cost $26,942) (r) 7.750%, 11/01/2020 Holly Energy Partners LP / Holly Energy Finance Corp. 6.500%, 03/01/2020 Kosmos Energy Ltd. 7.875%, 08/01/2021 (Acquired 07/25/2014 - 08/13/2014, Cost $233,375) (r) PBF Holding Company LLC / PBF Finance Corp. 8.250%, 02/15/2020 PetroQuest Energy, Inc. 10.000%, 09/01/2017 Stone Energy Corporation 7.500%, 11/15/2022 Warren Resources, Inc. 9.000%, 08/01/2022 (Acquired 08/06/2014 - 09/12/2014, Cost $182,341) (r) TOTAL ENERGY FINANCIALS - 1.53% Banks - 0.70% First Tennessee Capital II 6.300%, 04/15/2034 (i) Popular, Inc. 7.000%, 07/01/2019 Consumer Finance - 0.64% Credit Acceptance Corporation 6.125%, 02/15/2021 (Acquired 01/16/2014 - 08/12/2014, Cost $215,996) (r) Navient, LLC 8.000%, 03/25/2020 Real Estate Investment Trusts - 0.19% The GEO Group, Inc. 5.875%, 10/15/2024 TOTAL FINANCIALS HEALTH CARE - 3.12% Health Care Providers & Services - 1.55% CHS / Community Health Systems, Inc. 6.875%, 02/01/2022 (Acquired 01/15/2014 - 06/09/2014, Cost $263,716) (r) HCA Inc. 6.500%, 02/15/2020 LifePoint Hospitals, Inc. 5.500%, 12/01/2021 Universal Hospital Services, Inc. 7.625%, 08/15/2020 WellCare Health Plans, Inc. 5.750%, 11/15/2020 Health Care Technology - 0.62% DJO Finance LLC 9.750%, 10/15/2017 8.750%, 03/15/2018 Mallinckrodt International Finance SA / Mallinckrodt CB LLC 5.750%, 08/01/2022 (Acquired 07/30/2014 - 09/19/2014, Cost $234,690) (r) Pharmaceuticals - 0.95% ConvaTec Healthcare E S.A. 10.500%, 12/15/2018 (Acquired 12/31/2010 - 05/06/2014, Cost $158,522) (r) Grifols Worldwide Operations Limited 5.250%, 04/01/2022 (Acquired 03/05/2014 - 07/31/2014, Cost $239,444) (r) Salix Pharmaceuticals, Ltd. 6.000%, 01/15/2021 (Acquired 12/12/2013 - 07/22/2014, Cost $271,755) (r) TOTAL HEALTH CARE INDUSTRIALS - 5.63% Aerospace & Defense - 0.10% Huntington Ingalls Industries, Inc. 7.125%, 03/15/2021 Building Products - 1.72% Allegion US Holding Company Inc. 5.750%, 10/01/2021 Building Materials Corporation of America 6.750%, 05/01/2021 (Acquired 11/21/2011 - 06/10/2014, Cost $239,390) (r) Masonite International Corporation 8.250%, 04/15/2021 (Acquired 03/06/2012 - 07/01/2014, Cost $290,892) (r) Roofing Supply Group LLC / Roofing Supply Finance Inc. 10.000%, 06/01/2020 (Acquired 05/24/2012 - 06/11/2014, Cost $253,843) (r) WESCO Distribution, Inc. 5.375%, 12/15/2021 Commercial Services & Supplies - 1.24% Aguila 3 S.A. 7.875%, 01/31/2018 (Acquired 03/24/2014 - 09/17/2014, Cost $235,953) (r) Ashtead Capital, Inc. 5.625%, 10/01/2024 (Acquired 09/10/2014 - 09/16/2014, Cost $146,756) (r) International Lease Finance Corporation 8.250%, 12/15/2020 Zachry Holdings, Inc. 7.500%, 02/01/2020 (Acquired 01/18/2013 - 05/15/2014, Cost $278,644) (r) Construction & Engineering - 1.52% AECOM Technology Corporation 5.875%, 10/15/2024 (Acquired 09/17/2014 - 09/18/2014, Cost $226,928) (e) (r) Century Communities, Inc. 6.875%, 05/15/2022 (Acquired 04/30/2014 - 05/21/2014, Cost $137,112) (r) Rice Energy Inc. 6.250%, 05/01/2022 (Acquired 04/16/2014 - 08/20/2014, Cost $212,686) (r) RSI Home Products, Inc. 6.875%, 03/01/2018 (Acquired 02/15/2013 - 05/30/2014, Cost $232,660) (r) WCI Communities, Inc. 6.875%, 08/15/2021 6.875%, 08/15/2021 (Acquired 06/23/2014, Cost $76,875) (i) (r) Electrical Equipment - 0.22% General Cable Corporation 5.750%, 10/01/2022 Industrial Conglomerates - 0.27% Actuant Corporation 5.625%, 06/15/2022 Machinery - 0.56% Mcron Finance Sub LLC / Mcron Finance Corp. 8.375%, 05/15/2019 (Acquired 04/20/2012 - 09/17/2014, Cost $177,299) (r) Navistar International Corporation 8.250%, 11/01/2021 TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 1.89% Communications Equipment - 0.15% CommScope, Inc. 5.000%, 06/15/2021 (Acquired 05/15/2014 - 07/22/2014, Cost $106,482) (r) Electronic Equipment, Instruments & Components - 1.03% CommScope Holding Company, Inc. 6.625%, 06/01/2020 (Acquired 05/22/2013 - 06/09/2014, Cost $191,420) (p) (r) Freescale Semiconductor, Inc. 6.000%, 01/15/2022 (Acquired 10/28/2013 - 09/18/2014, Cost $237,349) (r) NXP B.V. and NXP Funding LLC 5.750%, 03/15/2023 (Acquired 05/06/2013 - 09/17/2014, Cost $273,771) (r) Zebra Technologies Corporation 7.250%, 10/15/2022 (Acquired 09/30/2014, Cost $35,000) (e) (r) Software - 0.71% ACI Worldwide, Inc. 6.375%, 08/15/2020 (Acquired 08/15/2013 - 04/21/2014, Cost $221,235) (r) First Data Corporation 8.875%, 08/15/2020 (Acquired 12/31/2010 - 08/23/2012, Cost $41,219) (r) 8.750%, 01/15/2022 (Acquired 11/19/2012 - 07/31/2014, Cost $240,563) (p) (r) TOTAL INFORMATION TECHNOLOGY MATERIALS - 5.36% Chemicals - 2.65% Axalta Coating Systems US Holdings Inc. / Axalta Coating Systems Dutch Holding B BV 7.375%, 05/01/2021 (Acquired 01/16/2013 - 05/30/2014, Cost $256,110) (r) Hexion U.S. Finance Corp. 6.625%, 04/15/2020 Hexion U.S. Finance Corp. / Hexion Nova Scotia Finance ULC 8.875%, 02/01/2018 Iracore International Holdings, Inc. 9.500%, 06/01/2018 (Acquired 05/08/2013 - 07/01/2014, Cost $215,965) (i) (r) Momentive Performance Materials Inc. 8.875%, 10/15/2020 (d) OMNOVA Solutions Inc. 7.875%, 11/01/2018 Perstorp Holding AB 8.750%, 05/15/2017 (Acquired 11/09/2012 - 09/16/2014, Cost $219,811) (r) Rayonier A.M. Products Inc. 5.500%, 06/01/2024 (Acquired 05/08/2014 - 09/23/2014, Cost $233,475) (r) Taminco Global Chemical Corporation 9.750%, 03/31/2020 (Acquired 01/20/2012 - 05/13/2014, Cost $222,442) (r) Trinseo Materials Operating SCA / Trinseo Materials Finance Inc. 8.750%, 02/01/2019 Containers & Packaging - 0.28% Silgan Holdings Inc. 5.500%, 02/01/2022 Metals & Mining - 1.61% Century Aluminum Company 7.500%, 06/01/2021 (Acquired 05/23/2013 - 09/02/2014, Cost $205,608) (r) Horsehead Holding Corp. 9.000%, 06/01/2017 (Acquired 07/24/2014, Cost $85,000) (i) (r) 10.500%, 06/01/2017 (Acquired 07/19/2012 - 06/18/2014, Cost $161,241) (i) (r) Kaiser Aluminum Corporation 8.250%, 06/01/2020 Noranda Aluminum Acquisition Corporation 11.000%, 06/01/2019 Rain CII Carbon LLC 8.000%, 12/01/2018 (Acquired 12/31/2010 - 09/18/2014, Cost $61,589) (r) 8.250%, 01/15/2021 (Acquired 12/14/2012 - 09/19/2014, Cost $151,282) (r) Paper & Forest Products - 0.82% Appvion, Inc. 9.000%, 06/01/2020 (Acquired 11/13/2013 - 05/02/2014, Cost $228,106) (r) Neenah Paper, Inc. 5.250%, 05/15/2021 (Acquired 05/16/2013 - 05/02/2014, Cost $224,888) (r) Sappi Papier Holding GmbH 7.750%, 07/15/2017 (Acquired 09/17/2012 - 06/18/2014, Cost $167,598) (r) TOTAL MATERIALS TELECOMMUNICATION SERVICES - 0.64% Diversified Telecommunication Services - 0.33% Telecom Italia S.p.A. 5.303%, 05/30/2024 (Acquired 06/24/2014 - 07/02/2014, Cost $235,189) (r) Wireless Telecommunication Services - 0.31% Wind Acquisition Finance S.A. 7.375%, 04/23/2021 (Acquired 04/08/2014 - 09/19/2014, Cost $223,021) (r) TOTAL TELECOMMUNICATION SERVICES UTILITIES - 0.64% Electric Utilities - 0.64% Calpine Corporation 6.000%, 01/15/2022 (Acquired 10/17/2013 - 05/20/2014, Cost $186,232) (r) Dynegy Inc. 5.875%, 06/01/2023 Energy Future Intermediate Holding Company LLC / EFIH Finance Inc. 8.750%, 12/01/2020 (Acquired 06/19/2014, Cost $0) (d) (r) TOTAL UTILITIES Total corporate bonds (Cost $24,980,807) ASSET-BACKED SECURITIES - 0.55% INDUSTRIALS - 0.55% Airlines - 0.55% US Airways Pass Through Trust - Class B - Series 2012-1 8.000%, 10/01/2019 US Airways Pass Through Trust - Class B - Series 2012-2 6.750%, 06/30/2021 TOTAL INDUSTRIALS Total asset-backed securities (Cost $381,863) TERM LOANS - 1.15% CONSUMER DISCRETIONARY - 0.21% Multiline Retail - 0.21% J.C. Penney Corporation, Inc. 6.000%, 05/22/2018 (b) TOTAL CONSUMER DISCRETIONARY ENERGY - 0.49% Energy Equipment & Services - 0.49% Fieldwood Energy LLC 8.375%, 09/30/2020 (b) Jonah Energy LLC 7.500%, 05/12/2021 (b) TOTAL ENERGY INFORMATION TECHNOLOGY - 0.27% Software - 0.27% Flexera Software, LLC 4.500%, 04/02/2020 (b) 8.000%, 04/02/2021 (b) TOTAL INFORMATION TECHNOLOGY MATERIALS - 0.18% Containers & Packaging - 0.18% Rexam Healthcare 8.000%, 05/02/2022 (b) TOTAL MATERIALS Total term loans (Cost $820,178) WARRANTS - 0.01% Shares Held CONSUMER DISCRETIONARY - 0.01% Automobiles - 0.01% General Motors Company (a) Expiration: July 2019 Exercise Price: $18.33 TOTAL CONSUMER DISCRETIONARY Total warrants (Cost $9,495) Total long-term investments(Cost $66,201,159) SHORT-TERM INVESTMENTS - 2.28% Principal Amount Time Deposits - 2.28% DNB Bank ASA, 0.03%, 10/01/2014* $ Total short-term investments (Cost $1,609,429) Total investments - 99.69% (Cost $67,810,588) Other assets in excess of liabilities - 0.31% Net assets - 100.00% $ (a) - Non-income producing security. (b) - The coupon rate shown on variable rate securities represents the rate at September 30, 2014. (c) - All or a portion of this security is segregated as collateral for bridge loan commitments and delayed delivery securities. (d) - Issuer is currently in default on its regularly scheduled interest payments. (e) - Delayed delivery security. (f - Fair valued security. The total market value of these securities was $18,512, which represented 0.03% of net assets. (i) - Illiquid security. (p) - Payment in-kind security. (r)- Restricted security under Rule 144A under the Securities Act of 1933.Purchased in a private placement transaction; resale to the public may require registration or be limited to qualified institutional buyers.The total market value of these securities was $14,075,384, which represented 19.94% of net assets. ADR - American Depositary Receipt * - Invested through a cash management account administered by Brown Brothers Harriman & Co. Schedule of Investments - September 30, 2014 Hotchkis & Wiley High Yield Fund (Unaudited) CORPORATE BONDS - 83.59% Principal Amount Value Advertising - 0.83% MDC Partners Inc. 6.750%, 04/01/2020 (Acquired 03/15/2013 - 08/13/2014, Cost $14,468,056) (r) $ $ Aerospace/Defense - 0.42% Huntington Ingalls Industries, Inc. 7.125%, 03/15/2021 Apparel/Textiles - 0.75% Quiksilver Inc. / QS Wholesale Inc. 7.875%, 08/01/2018 (Acquired 07/11/2013 - 08/13/2014, Cost $11,449,949) (r) 10.000%, 08/01/2020 Auto Loans - 0.73% Credit Acceptance Corporation 6.125%, 02/15/2021 (Acquired 01/16/2014 - 08/21/2014, Cost $12,658,485) (r) Auto Parts & Equipment - 1.51% American Axle & Manufacturing, Inc. 7.750%, 11/15/2019 Lear Corporation 5.375%, 03/15/2024 Automakers - 1.46% Chrysler Group LLC / CG Co-Issuer Inc. 8.250%, 06/15/2021 Navistar International Corporation 8.250%, 11/01/2021 Banking - 0.84% Popular, Inc. 7.000%, 07/01/2019 Building & Construction - 4.19% AECOM Technology Corporation 5.875%, 10/15/2024 (Acquired 09/17/2014 - 09/19/2014, Cost $14,323,058) (e) (r) Century Communities, Inc. 6.875%, 05/15/2022 (Acquired 04/30/2014 - 05/01/2014, Cost $7,903,667) (r) WCI Communities, Inc. 6.875%, 08/15/2021 6.875%, 08/15/2021 (Acquired 06/23/2014, Cost $527,875) (i) (r) Weekley Homes LLC / Weekley Finance Corp. 6.000%, 02/01/2023 William Lyon Homes, Inc. 8.500%, 11/15/2020 Zachry Holdings, Inc. 7.500%, 02/01/2020 (Acquired 01/18/2013 - 06/18/2014, Cost $13,230,993) (r) Building Materials - 4.59% Allegion US Holding Company Inc. 5.750%, 10/01/2021 Building Materials Corporation of America 6.750%, 05/01/2021 (Acquired 08/26/2011 - 06/10/2014, Cost $13,670,753) (r) Masonite International Corporation 8.250%, 04/15/2021 (Acquired 09/06/2011 - 06/18/2014, Cost $14,562,700) (r) Roofing Supply Group LLC / Roofing Supply Finance Inc. 10.000%, 06/01/2020 (Acquired 05/24/2012 - 09/02/2014, Cost $13,306,479) (r) RSI Home Products, Inc. 6.875%, 03/01/2018 (Acquired 02/15/2013 - 06/18/2014, Cost $12,425,041) (r) WESCO Distribution, Inc. 5.375%, 12/15/2021 Chemicals - 5.11% Axalta Coating Systems US Holdings Inc. / Axalta Coating Systems Dutch Holding B BV 7.375%, 05/01/2021 (Acquired 01/16/2013 - 09/23/2014, Cost $13,949,150) (r) Hexion U.S. Finance Corp. 6.625%, 04/15/2020 Hexion U.S. Finance Corp. / Hexion Nova Scotia Finance ULC 8.875%, 02/01/2018 (c) Momentive Performance Materials Inc. 8.875%, 10/15/2020 (d) OMNOVA Solutions Inc. 7.875%, 11/01/2018 Perstorp Holding AB 8.750%, 05/15/2017 (Acquired 11/09/2012 - 09/16/2014, Cost $13,031,128) (r) Taminco Global Chemical Corporation 9.750%, 03/31/2020 (Acquired 01/20/2012 - 08/26/2014, Cost $10,962,462) (r) Trinseo Materials Operating SCA / Trinseo Materials Finance Inc. 8.750%, 02/01/2019 Consumer/Commercial/Lease Financing - 1.58% International Lease Finance Corporation 8.250%, 12/15/2020 (c) Navient, LLC 8.000%, 03/25/2020 (c) Diversified Capital Goods - 1.94% Actuant Corporation 5.625%, 06/15/2022 (c) Apex Tool Group, LLC 7.000%, 02/01/2021 (Acquired 01/25/2013 - 06/18/2014, Cost $13,497,236) (r) General Cable Corporation 5.750%, 10/01/2022 Electric - Generation - 1.54% Calpine Corporation 6.000%, 01/15/2022 (Acquired 10/17/2013 - 12/26/2013, Cost $10,450,707) (r) Dynegy Inc. 5.875%, 06/01/2023 Energy Future Intermediate Holding Company LLC / EFIH Finance Inc. 10.000%, 12/01/2020 (Acquired 06/19/2014, Cost $0) (d) (r) Electronics - 1.80% Freescale Semiconductor, Inc. 6.000%, 01/15/2022 (Acquired 10/28/2013 - 09/18/2014, Cost $13,802,742) (r) NXP B.V. and NXP Funding LLC 5.750%, 03/15/2023 (Acquired 05/06/2013 - 09/17/2014, Cost $15,813,208) (r) Zebra Technologies Corporation 7.250%, 10/15/2022 (Acquired 09/30/2014, Cost $2,015,000) (e) (r) Energy - Exploration & Production - 7.78% Bonanza Creek Energy, Inc. 6.750%, 04/15/2021 Comstock Resources, Inc. 9.500%, 06/15/2020 Gastar Exploration, Inc. 8.625%, 05/15/2018 (i) Gulfport Energy Corporation 7.750%, 11/01/2020 7.750%, 11/01/2020 (Acquired 08/13/2014, Cost $3,674,741) (r) Kosmos Energy Ltd. 7.875%, 08/01/2021 (Acquired 07/25/2014 - 08/13/2014, Cost $13,845,475) (r) Parsley Energy LLC / Parsley Finance Corporation 7.500%, 02/15/2022 (Acquired 01/31/2014 - 09/19/2014, Cost $15,416,366) (r) PetroQuest Energy, Inc. 10.000%, 09/01/2017 Rice Energy Inc. 6.250%, 05/01/2022 (Acquired 04/16/2014 - 08/25/2014, Cost $13,456,735) (r) Stone Energy Corporation 7.500%, 11/15/2022 Warren Resources, Inc. 9.000%, 08/01/2022 (Acquired 08/06/2014 - 09/12/2014, Cost $11,319,578) (r) Food - Wholesale - 2.00% Pinnacle Operating Corporation 9.000%, 11/15/2020 (Acquired 09/13/2013 - 09/04/2014, Cost $10,722,242) (r) Shearer's Foods LLC / Chip Finance Corp. 9.000%, 11/01/2019 (Acquired 10/24/2012 - 09/18/2014, Cost $10,006,437) (r) Wells Enterprises, Inc. 6.750%, 02/01/2020 (Acquired 01/15/2013 - 09/24/2014, Cost $13,641,793) (r) Forestry/Paper - 2.77% Appvion, Inc. 9.000%, 06/01/2020 (Acquired 11/13/2013 - 09/02/2014, Cost $13,130,048) (r) Neenah Paper, Inc. 5.250%, 05/15/2021 (Acquired 05/16/2013 - 09/22/2014, Cost $14,162,175) (r) Rayonier A.M. Products Inc. 5.500%, 06/01/2024 (Acquired 05/08/2014 - 09/23/2014, Cost $14,265,927) (r) Sappi Papier Holding GmbH 7.750%, 07/15/2017 (Acquired 06/20/2012 - 09/10/2013, Cost $9,005,626) (r) Gaming - 2.93% Golden Nugget Escrow Inc. 8.500%, 12/01/2021 (Acquired 11/05/2013 - 09/19/2014, Cost $11,043,301) (r) MCE Finance Ltd. 5.000%, 02/15/2021 (Acquired 01/29/2013 - 03/31/2014, Cost $14,050,060) (r) MGM Resorts International 7.750%, 03/15/2022 Wynn Macau, Limited 5.250%, 10/15/2021 (Acquired 03/13/2014 - 09/18/2014, Cost $11,221,633) (r) Gas Distribution - 0.66% Holly Energy Partners LP / Holly Energy Finance Corp. 6.500%, 03/01/2020 Health Facilities - 2.45% CHS / Community Health Systems, Inc. 6.875%, 02/01/2022 (Acquired 01/15/2014 - 08/08/2014, Cost $13,232,111) (r) HCA Inc. 6.500%, 02/15/2020 (c) LifePoint Hospitals, Inc. 5.500%, 12/01/2021 Health Services - 0.78% Air Medical Group Holdings, Inc. 9.250%, 11/01/2018 Universal Hospital Services, Inc. 7.625%, 08/15/2020 Household & Leisure Products - 0.73% Gibson Brands, Inc. 8.875%, 08/01/2018 (Acquired 07/24/2013 - 08/27/2014, Cost $13,515,505) (r) Machinery - 0.63% Mcron Finance Sub LLC / Mcron Finance Corp. 8.375%, 05/15/2019 (Acquired 04/20/2012 - 09/19/2014, Cost $10,572,293) (r) Managed Care - 0.66% WellCare Health Plans, Inc. 5.750%, 11/15/2020 Media - Cable - 3.45% CCO Holdings, LLC / CCO Holdings Capital Corp. 7.375%, 06/01/2020 Numericable Group SA 6.000%, 05/15/2022 (Acquired 04/23/2014 - 08/20/2014, Cost $16,052,130) (r) Virgin Media Finance PLC 6.375%, 04/15/2023 (Acquired 02/07/2013 - 08/13/2014, Cost $18,078,386) (r) VTR Finance B.V. 6.875%, 01/15/2024 (Acquired 01/27/2014 - 08/20/2014, Cost $16,342,122) (r) Media Content - 1.31% Entercom Radio, LLC 10.500%, 12/01/2019 Townsquare Radio LLC / Townsquare Radio Inc. 9.000%, 04/01/2019 (Acquired 03/30/2012 - 09/10/2014, Cost $14,369,374) (r) Medical Products - 2.32% DJO Finance LLC 9.750%, 10/15/2017 8.750%, 03/15/2018 Grifols Worldwide Operations Limited 5.250%, 04/01/2022 (Acquired 03/05/2014 - 07/31/2014, Cost $14,263,219) (r) Mallinckrodt International Finance SA / Mallinckrodt CB LLC 5.750%, 08/01/2022 (Acquired 07/30/2014 - 09/19/2014, Cost $13,833,563) (r) Metals/Mining Excluding Steel - 4.55% Century Aluminum Company 7.500%, 06/01/2021 (Acquired 05/23/2013 - 09/02/2014, Cost $12,216,674) (r) Horsehead Holding Corp. 9.000%, 06/01/2017 (Acquired 07/24/2014, Cost $5,670,000) (i) (r) 10.500%, 06/01/2017 (Acquired 07/19/2012 - 06/18/2014, Cost $8,839,555) (i) (r) Kaiser Aluminum Corporation 8.250%, 06/01/2020 Noranda Aluminum Acquisition Corporation 11.000%, 06/01/2019 Rain CII Carbon LLC 8.000%, 12/01/2018 (Acquired 11/23/2010 - 09/19/2014, Cost $7,498,795) (r) 8.250%, 01/15/2021 (Acquired 12/14/2012 - 09/19/2014, Cost $8,801,218) (r) Shale-Inland Holdings LLC / Shale-Inland Finance Corp. 8.750%, 11/15/2019 (Acquired 10/26/2012 - 06/18/2014, Cost $8,874,094) (r) Oil Field Equipment & Services - 5.77% Atwood Oceanics, Inc. 6.500%, 02/01/2020 (c) Globe Luxembourg SCA 9.625%, 05/01/2018 (Acquired 05/02/2013 - 07/15/2014, Cost $14,237,799) (r) Iracore International Holdings, Inc. 9.500%, 06/01/2018 (Acquired 05/08/2013 - 06/18/2014, Cost $10,292,283) (i) (r) McDermott International, Inc. 8.000%, 05/01/2021 (Acquired 04/10/2014 - 08/07/2014, Cost $11,347,469) (r) Paragon Offshore PLC 6.750%, 07/15/2022 (Acquired 07/11/2014 - 09/22/2014, Cost $15,309,700) (r) PHI, Inc. 5.250%, 03/15/2019 Shelf Drilling Holdings Ltd. 8.625%, 11/01/2018 (Acquired 10/10/2012 - 09/03/2014, Cost $10,488,994) (r) Unit Corporation 6.625%, 05/15/2021 Oil Refining & Marketing - 1.47% Calumet Specialty Products Partners LP / Calumet Finance Corp. 6.500%, 04/15/2021 (Acquired 06/23/2014 - 09/19/2014, Cost $13,774,820) (r) PBF Holding Company LLC / PBF Finance Corp. 8.250%, 02/15/2020 Packaging - 0.69% Silgan Holdings Inc. 5.500%, 02/01/2022 Personal & Household Products - 2.05% American Greetings Corporation 7.375%, 12/01/2021 Central Garden & Pet Company 8.250%, 03/01/2018 FGI Operating Company LLC / FGI Finance Inc. 7.875%, 05/01/2020 Pharmaceuticals - 1.30% ConvaTec Healthcare E S.A. 10.500%, 12/15/2018 (Acquired 12/28/2010 - 07/09/2013, Cost $7,054,233) (r) Salix Pharmaceuticals, Ltd. 6.000%, 01/15/2021 (Acquired 12/12/2013 - 06/18/2014, Cost $14,733,462) (r) Printing & Publishing - 0.88% Harland Clarke Holdings Corp. 9.250%, 03/01/2021 (Acquired 01/27/2014 - 08/04/2014, Cost $15,337,638) (r) Real Estate Investment Trusts - 0.46% The GEO Group, Inc. 5.875%, 10/15/2024 Recreation & Travel - 0.63% Seven Seas Cruises S. De R.L., LLC 9.125%, 05/15/2019 Restaurants - 1.05% 1011778 B.C. Unlimited Liability Company / New Red Finance, Inc. 6.000%, 04/01/2022 (Acquired 09/24/2014 - 09/25/2014, Cost $5,643,915) (e) (r) Ruby Tuesday, Inc. 7.625%, 05/15/2020 (i) Software/Services - 1.82% ACI Worldwide, Inc. 6.375%, 08/15/2020 (Acquired 08/15/2013 - 09/24/2014, Cost $13,047,543) (r) First Data Corporation 8.875%, 08/15/2020 (Acquired 08/11/2010 - 06/18/2014, Cost $5,313,542) (r) 8.750%, 01/15/2022 (Acquired 11/19/2012 - 09/22/2014, Cost $12,846,167) (p) (r) Specialty Retail - 1.70% CST Brands, Inc. 5.000%, 05/01/2023 The Men's Wearhouse, Inc. 7.000%, 07/01/2022 (Acquired 06/11/2014 - 09/16/2014, Cost $14,081,085) (r) Support - Services - 1.90% Aguila 3 S.A. 7.875%, 01/31/2018 (Acquired 07/30/2013 - 09/17/2014, Cost $13,489,949) (r) Ashtead Capital, Inc. 5.625%, 10/01/2024 (Acquired 09/10/2014 - 09/16/2014, Cost $8,976,846) (r) Outerwall Inc. 5.875%, 06/15/2021 (Acquired 06/04/2014 - 08/20/2014, Cost $11,659,668) (r) Telecom - Integrated/Services - 1.12% Sable International Finance Limited 8.750%, 02/01/2020 (Acquired 01/20/2012 - 10/08/2013, Cost $5,603,690) (r) Telecom Italia S.p.A. 5.303%, 05/30/2024 (Acquired 06/24/2014 - 09/19/2014, Cost $14,015,571) (r) Telecom - Wireless - 0.77% Wind Acquisition Finance S.A. 7.375%, 04/23/2021 (Acquired 04/08/2014 - 09/19/2014, Cost $13,577,766) (r) Telecommunications Equipment - 0.82% CommScope Holding Company, Inc. 6.625%, 06/01/2020 (Acquired 05/23/2013 - 06/18/2014, Cost $8,000,882) (p) (r) CommScope, Inc. 5.000%, 06/15/2021 (Acquired 05/15/2014 - 06/18/2014, Cost $6,120,047) (r) Theaters & Entertainment - 0.85% Regal Entertainment Group 5.750%, 03/15/2022 Total corporate bonds (Cost $1,462,022,493) ASSET-BACKED SECURITIES - 1.35% Air Transportation - 1.35% US Airways Pass Through Trust - Class B - Series 2012-1 8.000%, 10/01/2019 US Airways Pass Through Trust - Class B - Series 2012-2 6.750%, 06/03/2021 Total asset-backed securities (Cost $22,766,454) CONVERTIBLE BONDS - 1.62% Auto Parts & Equipment - 0.75% Meritor, Inc. 7.875%, 03/01/2026 4.000%, 02/15/2027 (b) Automakers - 0.30% Navistar International Corporation 4.750%, 04/15/2019 (Acquired 03/19/2014 - 06/18/2014, Cost $5,254,053) (r) Energy - Exploration & Production - 0.57% Cobalt International Energy, Inc. 3.125%, 05/15/2024 Total convertible bonds (Cost $26,675,593) TERM LOANS - 3.04% Department Stores - 0.72% J.C. Penney Corporation, Inc. 6.000%, 05/22/2018 Energy - Exploration & Production - 1.31% Fieldwood Energy LLC 8.375%, 09/30/2020 (b) Jonah Energy LLC 7.500%, 05/12/2021 (b) Packaging - 0.43% Rexam Healthcare 8.000%, 05/02/2022 (b) Software/Services - 0.58% Flexera Software, LLC 4.500%, 04/02/2020 (b) 8.000%, 04/02/2021 (b) Total term loans (Cost $53,256,497) Shares CONVERTIBLE PREFERRED STOCKS - 0.22% Held Oil Field Equipment & Services - 0.22% McDermott International, Inc., 6.250% Total convertible preferred stocks (Cost $4,532,955) PREFERRED STOCKS - 4.39% Banking - 4.27% Citigroup Inc., 7.125% (b) Countrywide Capital V, 7.000% Morgan Stanley Capital Trust III, 6.250% Morgan Stanley Capital Trust VIII, 6.450% The Royal Bank of Scotland Group Public Limited Company, 6.400% The Royal Bank of Scotland Group Public Limited Company, 6.600% Synovus Financial Corp., 7.875% (b) Energy - Exploration & Production - 0.12% Lone Pine Resources Canada Ltd. (a) (f) (i) Lone Pine Resources Inc. Multiple Voting Shares (a) (f) (i) 0 Total preferred stocks (Cost $72,345,187) COMMON STOCKS - 1.90% Auto Parts & Equipment - 0.63% The Goodyear Tire & Rubber Company Automakers - 0.74% General Motors Company General Motors Company - Escrow (a) (f) (i) 0 Motors Liquidation Company GUC Trust (a) Banking - 0.50% Citigroup Inc. Energy - Exploration & Production - 0.03% Lone Pine Resources Canada Ltd. (a) (f) (i) Lone Pine Resources Inc. (a) (f) (i) 0 Lone Pine Resources Inc. - Escrow (a) (f) (i) 0 Total common stocks (Cost $29,755,926) WARRANTS - 0.07% Automakers - 0.07% General Motors Company (a) Expiration: July 2019 Exercise Price: $18.33 Total warrants (Cost $1,374,011) Total long-term investments (Cost $1,672,729,116) Principal SHORT-TERM INVESTMENTS - 3.02% Amount Time Deposits - 3.02% BNP Paribas, 0.03%, 10/01/2014* $ Total short-term investments (Cost $52,832,914) Total investments - 99.20% (Cost $1,725,562,030) Other assets in excess of liabilities - 0.80% Net assets - 100.00% $ (a) - Non-income producing security. (b) - The coupon rate shown on variable rate securities represents the rate at September 30, 2014. (c) - All or a portion of this security is segregated as collateral for bridge loan commitments and delayed delivery securities. (d) - Issuer is currently in default on its regularly scheduled interest payments. (e) - Delayed delivery security. (f) - Fair valued security. The total market value of these securities was $2,462,381, which represented 0.14% of net assets. (i) - Illiquid security. (p) - Payment in-kind security. (r) - Restricted security under Rule 144A under the Securities Act of 1933. Purchased in a private placement transaction; resale to the public may require registration or be limited to qualified institutional buyers. The total market value of these securities was $830,139,892, which represented 47.51% of net assets. * - Invested through a cash management account administered by Brown Brothers Harriman & Co. The cost basis of investments, excluding foreign currency transactions and futures contracts, for federal income tax purposes at September 30, 2014 was as follows*: Diversified Large Cap Mid-Cap Value Fund Value Fund Value Fund Cost of investments $ $ $ Gross unrealized appreciation Gross unrealized depreciation ) ) ) Net unrealized appreciation $ $ $ ) Small Cap Value Fund Small CapDiversified Value Fund Global Value Fund Cost of investments $ $ $ Gross unrealized appreciation Gross unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ ) $ Value Opportunities Capital High Fund Income Fund Yield Fund Cost of investments $ $ $ Gross unrealized appreciation Gross unrealized depreciation ) ) ) Net unrealized appreciation $ $ $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, as well as other information regarding securities valuation and other significant accounting policies, please refer to the Notes to the Financial Statements section in the Funds’ most recent semi-annual or annual report. Security Valuation. Portfolio securities that are listed on a securities exchange (whether domestic or foreign) or The Nasdaq Stock Market (“NSM”) (including the Nasdaq National Market and the Nasdaq Small Cap Market) are valued at the last reported sale price (or official closing price) on that day as of the close of the New York Stock Exchange (which is generally 4:00 p.m. Eastern time), or, in the absence of recorded sales, at the average between the last bid and asked quotation on such exchange or NSM. Unlisted equity securities that are not included in NSM are valued at the last sale price, or if the last sale price is unavailable, at the average of the quoted bid and asked prices in the over-the-counter market. Fixed-income securities are generally valued on the basis of quotes obtained from an approved independent pricing service but may also be valued based on reported transactions on FINRA’s Trade Reporting and Compliance Engine (TRACE) or quotations provided by a broker-dealer. The pricing services may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term investments which mature in 60 days or less are valued at amortized cost, which approximates fair value. Investments quoted in foreign currency are valued daily in U.S. dollars on the basis of the foreign currency exchange rate prevailing at the time of valuation. Securities and other assets for which market quotations are not readily available are valued at their fair value as determined by Hotchkis & Wiley Capital Management, LLC (the “Advisor”) under guidelines established by and under the general supervision and responsibility of the Trust’s Board of Trustees (the “Board”). The Board has approved the use of a third-party vendor’s proprietary fair value pricing model to assist in determining current valuation for foreign securities traded in markets that close prior to the New York Stock Exchange. When fair value pricing is employed, the value of the portfolio securities used to calculate the Funds’ net asset values may differ from quoted or official closing prices. The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of each Fund’s investments. These inputs are summarized in the following three broad categories: • Level 1 — Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. • Level 2 — Other significant observable inputs (including quoted prices for similar instruments, interest rates, current yields, credit quality, prepayment speeds for mortgage related securities, collateral for asset-backed securities, foreign security indices, foreign exchange rates, fair value estimates for foreign securities, and changes in benchmark securities indices). Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level 3 — Significant unobservable inputs including model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Trust’s own assumptions that market participants would use to price the asset or liability based on the best available information. The following table presents the valuation levels of each Fund’s assets as of September 30, 2014: Diversified Value Large Cap Value Mid-Cap Value Small Cap Value Small Cap Diversified Value Level 1 Quoted prices in an active market: Common Stocks $ Investment Companies - - - Money Market Funds - Level 2 Other significant observable market inputs: Common Stocks: Energy - - - Time Deposits Level 3 Significant unobservable inputs - Total Investments $ Global Value Value Opportunities Capital Income High Yield Level 1 Quoted prices in an active market: Common Stocks $ Investment Companies - - - Preferred Stocks - Convertible Preferred Stocks - - Purchased Put Options - - - Warrants - Money Market Funds - - - Level 2 Other significant observable market inputs: Common Stocks: Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Telecommunication Services - - Utilities - - - Preferred Stocks: Financials - - - Convertible Bonds - - Corporate Bonds - Asset-Backed Securities - - Term Loans - - Time Deposits Level 3 Significant unobservable inputs: Common Stocks: Consumer Discretionary/Automakers - - 0 0 Energy/Energy - Exploration & Production - - Preferred Stocks: Energy/Energy - Exploration & Production - - Total Investments $ Other Financial Instruments Level 1 Quoted prices in an active market $ - Level 2 Other significant observable market inputs: Futures Contracts * Level 3 Significant unobservable inputs - Total Other Financial Instruments $ * Futures contracts are derivative instruments not reflected on the Schedule of Investments and are reflected at the unrealized appreciation (depreciation) on the instrument. Please refer to the Schedule of Investments for additional information regarding the composition of the amounts listed above. There were transfers from Level 1 to Level 2 of $7,302,261 for the Small Cap Value Fund, $200,896 for the Global Value Fund and $20,692,498 for the Value Opportunities Fund using market values as of September 30, 2014.The transfers were due to securities being fair valued as a result of market movements following the close of local trading on September 30, 2014.There were transfers from Level 2 to Level 1 of $43,627 for the Global Value Fund using market values as of September 30, 2014.The transfers were due to the securities being fair valued as a result of market movements following the close of local trading at the beginning of the reporting period.There were transfers from Level 2 to Level 1 of $532,569 for the Value Opportunities Fund, $81,841 for the Capital Income Fund and $3,870,917 for the High Yield Fund using market values as of September 30, 2014.The transfers were due to increased trading volume on September 30, 2014. There were no transfers into or out of Level 1 or Level 2 during the three months ended September 30, 2014 for the Diversified Value Fund, Large Cap Value Fund, Mid-Cap Value Fund and Small Cap Diversified Value Fund. Transfers between Levels are recognized at the end of the reporting period. Commitments. Bridge loan commitments may obligate a Fund to furnish temporary financing to a borrower until permanent financing can be arranged.At September 30, 2014, the Capital Income Fund and High Yield Fund had outstanding bridge loan commitments of $125,000 and $8,100,000, respectively. Item 2. Controls and Procedures. (a) The Registrant’s President / Principal Executive Officer and Treasurer / Principal Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Hotchkis and Wiley Funds By (Signature and Title) /s/ Anna Marie Lopez Anna Marie Lopez President / Principal Executive Officer Date 11/26/2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Anna Marie Lopez Anna Marie Lopez President / Principal Executive Officer Date11/26/2014 By (Signature and Title)/s/ James Menvielle James Menvielle Treasurer / Principal Financial Officer Date 11/26/2014
